 Case 3:11-cr-30042-SMY Document 52 Filed 03/01/21 Page 1 of 2 Page ID #166




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

  UNITED STATES OF AMERICA,                         )
                                                    )
                         Plaintiff,                 )
                                                    )
  vs.                                               )   Case No. 11-cr-30042-SMY-1
                                                    )
  AARON HULL,                                       )
                                                    )
                         Defendant.                 )

                                              ORDER

YANDLE, District Judge:

        Before the Court is Defendant Aaron Hull’s pro se Motion for Court Order (Doc. 45). Hull

seeks a copy of the docket sheet, information on his incarceration at the St. Clair County Jail, and

legal advice about how to receive credit towards his federal sentence for time served in the county

jail.

        First, defendants have no constitutional right to a complimentary copy of any document in

their court files. See United States v. Groce, 838 F. Supp. 411, 413, 414 (E.D. Wis. 1993). Thus,

before providing copies free of charge, a district court may require the requestor to show: (1) that

he has exhausted all other means of access to his files (i.e., through his trial and appellate counsel);

(2) that he is financially unable to secure access to his court files (i.e., through a showing similar

to that required in 28 U.S.C. § 1915(a)(2) which includes a certified copy of the prisoner’s trust

account for the previous six-month period prior to filing); and (3) that the documents requested

are necessary for some specific non-frivolous court action. See United States v. Wilkinson, 618

F.2d 1215, 1218-19 (7th Cir. 1980); Rush v. United States, 559 F.2d 455, 459 (7th Cir. 1977).

These minimal requirements do not impose any substantial burden to prisoners who desire their

records be sent to them at government expense. Hull has not met these minimal requirements.

                                              Page 1 of 2
Case 3:11-cr-30042-SMY Document 52 Filed 03/01/21 Page 2 of 2 Page ID #167




       Second, this Court cannot offer legal advice or provide documentation regarding

Defendant’s time served in county jail. Accordingly, the Motion is DENIED.

       IT IS SO ORDERED.

       DATED: March 1, 2021



                                                  STACI M. YANDLE
                                                  United States District Judge




                                         Page 2 of 2
